DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to generating a pixel map, converting the pixel map into vectors and storing the vectors as a file type that can be edited, classified in G01C21/3804.
II. Claims 15-17, drawn to obtaining multiple aerial images of the same area taken at different times, generating pixel maps for each image, converting the pixel maps to vectors and comparing the vectors to identify changes, classified in G06V 10/811.
III. Claims 18-20, drawn to obtaining an image, generating a pixel map from the image, converting the pixel map into vectors and comparing the vectors to other vectors to determine a similarity, classified in G06V 30/19093.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I may be used to correct or update current maps while Group II may be used to determine changes in an area after a natural disaster while Group III may be used to determine confidence of a vector in a map.  The subcombinations have separate utility such as change detection following a natural disaster or confirming map vectors.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and / or
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Eduardo Gonzalez on 21 March 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rainbow, U.S. Publication No. 2021/0027055, hereinafter, “Rainbow”.

As per claim 1, Rainbow discloses a computer-implemented method, comprising: 
generating, via a machine learner, a pixel map (Rainbow, ¶0006, the optimised machine learning model creates heat maps from the target imagery corresponding to each class of feature, wherein the 
converting the pixel map into a plurality of first vectors (Rainbow, ¶0006, the optimised machine learning model creates heat maps from the target imagery corresponding to each class of feature, wherein the intensity of each pixel indicates whether a certain type of feature is present. The resulting heat maps are then processed to transform each pixel, specifically those identifying a topographic feature, into a geospatial vector; Rainbow, ¶0042, automatically extracting vector information, specifically the vertices of features, from raster information obtained from satellite or aerial image; Rainbow, ¶0063); and 
storing, in a file type, the first vectors such that a software application is operable to edit a first object represented by at least one of the first vectors (Rainbow, ¶0045, The vector masks may be created using any suitable software that enables the creation of a shapefile containing the location and shape of the feature via the vertices of said feature; Rainbow, ¶0065, the vector output from step 1.16 undergoes a method of post-processing to confirm the feature extraction and detect any uncertain regions; Rainbow, ¶0067, evidence that a feature is present, but that the geometry is uncertain and requires manual editing. A shapefile containing the geospatial vector data for the less confident outputs from the heat map may be created to indicate regions where the above method detected evidence of a building, but was not confident of the geometry. An example of an unconfident region that requires manual editing is provided by FIG. 14).

As per claim 10, Rainbow discloses the method of claim 1, further comprising: determining whether each pixel of the map belongs to an object of a same type as the first object (Rainbow, ¶0010, a bespoke machine learning system can be generated that is able to accurately identify the target topographic automatically identify topographic features of at least a first type from the target image data corresponding the geographic area of interest).

As per claim 13, Rainbow discloses the method of claim 1, further comprising: transforming the first vectors from a pixel-space to a coordinate system, wherein the transformed vectors are stored (Rainbow, ¶0053, The geographic coordinate system is maintained for each tile; Rainbow, ¶0064, the geographic position information embedded within the associated image, for example, the geographic coordinate measured by the aircraft or satellite at the time the original image was captured, and uses it to geolocate a rasterized version of the heat map. All that is required for this process is the geotransform metadata, detailing the coordinate reference system, the coordinates of the top left pixel, and the ground sampling distance of each subsequent pixel. In this respect, the accuracy of the geographic position measured by the aircraft or satellite may be authenticated using known ground control points located within the geographic area being imaged. The georeferenced raster image for each class, for example, buildings, roads and the like, is then converted into a geospatial vector by creating a vertex at every corner boundary between a class pixel and a background pixel. As an example, FIG. 10 shows a raster image 1000 of a geographic area overlaid with the geospatial vectors 1002; Rainbow, ¶0065, the vector output from step 1.16 undergoes a method of post-processing to confirm the feature extraction and detect any uncertain regions).

a building, and a road; Rainbow, ¶0016, automatically identify topographic features of at least a first type from the target image data corresponding the geographic area of interest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rainbow, U.S. Publication No. 2021/0027055, hereinafter, “Rainbow” as applied to claim 1 above, and further in view of Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph .

As per claim 2, Rainbow discloses the method of claim 1, and (Rainbow, ¶0062, road regions are dilated along their principle axes to give a greater chance of dissolving into other parts of the same road) but does not explicitly disclose the following limitations as further recited however Zu discloses 
wherein the conversion comprises a raster phase, which includes converting the pixel map into skeleton vectors by: performing morphological-cleanup, which comprises performing erosion to remove noise and artifacts at a pixel level (Zu, page 155, V. Graph Representation, A. Mask Skeletonization, We then refined the masks by using the opening and closing operations with a kernel size of 2 meters. The opening operation can remove the object areas which do not contain the structural elements. Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions. The closing operation can remove the small black holes within the contours. In contrast with the opening, the closing can connect the narrow gaps by padding them with small structural elements. We implemented the opening and closing operations successively to open the road prediction first, then fill out the narrow gaps caused by the probabilistic inferences … We used this structural element to calculate the opening of the mask. The opening operation consists of erosion and a dilation operation. At the core of the algorithm, we used a while loop to check if there was at least one pixel left. At each iteration, the image was eroded again, and the skeleton was refined); and 
performing skeletonization, which comprises thinning the pixel map to a thickness of one pixel (Zu, page 155, V. Graph Representation, A. Mask Skeletonization, the image skeletonization is also named binary image thinning. This algorithm transforms the predicted foreground regions into a compact representation of one-pixel width, namely a morphological skeleton).


As per claim 5, Rainbow and Zu disclose the method of claim 2, wherein the conversion further comprises a vector phase, which includes improving quality and shape of second vectors of the pixel map and removing artifacts by: performing connectivity-graphing, which includes adding the second vectors to a connectivity graph (Zu, page 150, Introduction, model the road topology as the undirected closed graph to serve various practical applications ... road segments are straight vectors, that either intersect with other road segments at the junctions or form gradual turns extending and colliding with the image borders. These road segment vectors can be clustered to form a closed graph representation of road networks; Zu, page 154, IV. Neural Architecture, a connectivity refinement strategy to connect the road gaps introduced by segmentation); and performing gap-jumping, which includes detecting gaps at dead-ends in the connectivity graph (Zu, page 154, IV. Neural Architecture, a connectivity refinement strategy to connect the road gaps introduced by segmentation; Zu, page 158, B. Evaluation of Orientation Learning, connectivity refinement mechanism to resolve the disconnected road gaps problem).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Rainbow to include the artifact removal algorithm as taught by Zu in order to eliminate noise in the image while connecting gaps in the structures depicted in the image (Zu, page 155, V. Graph Representation).

remove the minuscule protruding regions; Zu, page 155, B. Road Graph Extraction, As soon as we generated the road skeletons, we can convert those skeletons to the graphs ... undesirable node clusters around some junctions, whereas roads typically intersect at one junction in practice. For this reason, we removed those extra nodes for better graph representation … we removed the repetitive line segments from the graphs to ensure that there existed no duplicated edges between any two nodes on the graphs. Finally, we added key nodes of direction change to preserve the detailed trajectories of the road networks); and removing the one or more spurs, which are shorter than a threshold length (Zu, page 155, A. Mask Skeletonization, Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions … removing all redundant pixels).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Rainbow to include the morphological algorithm as taught by Zu in order to eliminate noise in the image while connecting gaps in the structures depicted in the image (Zu, page 155, V. Graph Representation).

As per claim 12, Rainbow and Zu disclose the method of claim 5, further comprising: adjusting a value of each pixel associated with one of the one or more intermediate values such that the each pixel is determined to belong to the object of the same type as the first object or determined not to belong to the object of the same type as the first object (Rainbow, ¶0007, each of the plurality of pixels has a .


Claims 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbow, U.S. Publication No. 2021/0027055, hereinafter, “Rainbow”, in view of Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu” as applied to claim 2 above, and further in view of Batra, Anil, et al. "Improved road connectivity by joint learning of orientation and segmentation." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2019, hereinafter, “Batra”.

As per claim 3, Rainbow and Zu disclose the method of claim 2, but do not explicitly disclose the following limitations as further recited however Batra discloses further comprising: performing vectorization, which comprises converting the thinned pixel map to vector form by: 
traversing a skeleton map to find one or more neighboring pixels, which represent one or more second objects of a same type as the first object, within a predetermined pixel distance (Batra, page a directional vector between two consecutive points in 2D image plane (see Figure 3). The directional vector provides the orientation (tracing angle) of each road segment ... we encode and predict the unit vector pointing towards the next pixel in the same or the connected adjacent road segment ... We compute a unit directional vector |v(x, y)| ∈ [−1, 1] between two consecutive point pairs ... For each point pair (pi, pj) using (3), the pixels lying within the threshold width λorient along the perpendicular direction of lk, are assigned the same orientation value; for all other pixels non-road orientation angle ob is assigned);
extracting a vector in a direction of each of the one or more found pixels (Batra, pages 10379-10380, 3.1. Orientation Learning, each road line string as a directional vector between two consecutive points in 2D image plane (see Figure 3)); and 
combining the one or more extracted vectors (Batra, pages 10379-10380, 3.1. Orientation Learning, we encode and predict the unit vector pointing towards the next pixel in the same or the connected adjacent road segment ... We compute a unit directional vector).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Rainbow and Zu to include the vector extraction as taught by Batra in order to ensure topologically correct and connected road masks (Batra, Abstract).

As per claim 4, Rainbow, Zu and Batra disclose the method of claim 3, further comprising: performing smoothing, which comprises removing a crookedness of the combination (Zu, page 153, Section IV. Neural Architecture, the residual blocks can use the 3x3 convolution to smooth and refine the object boundary by producing the anti-alias effect; Zu, page 155, Section V. Graph Representation, A. Mask 

As per claim 11, Rainbow, Zu and Batra disclose the method of claim 4, wherein the generation comprises outputting a plurality of pixels associated with one or more intermediate values that do not satisfy a criterion for indicating whether each of the plurality of pixels belongs to the object of the same type as the first object (Rainbow, ¶0007, each of the plurality of pixels has a value associated therewith such that pixels corresponding to the one or more topographic features of the first type have an integer value; Rainbow, ¶0009, the pixels containing a specific type of topographic feature that is to be extracted are given an integer value. Pixels not containing that type of feature may be given a zero value or some other integer value. For example, pixels containing roads may have a value of 1, pixels containing buildings may have a value of 2, whilst all other pixels have a zero value; Rainbow, ¶0055, single-band raster labels having zero-valued pixels are produced for every equivalent pixel in the aerial image 100 where no class of feature is present, whilst single-band raster labels having integer-valued pixels are produced for every region associated with a distinct class of vector polygon).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbow, U.S. Publication No. 2021/0027055, hereinafter, “Rainbow” as applied to claim 1 above, and further in view of Biagioni, James, and Jakob Eriksson. "Map inference in the face of noise and disparity." Proceedings of .

As per claim 6, Rainbow discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Biagioni discloses further comprising: performing cluster-collapsing by: clustering a plurality of nodes that have distances from each other that each satisfies a criterion; and joining objects that are not connected to each other and that have distances from each other that each satisfies another criterion (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections, we first sort all pairs of adjacent intersection nodes in order of increasing distance. We then consider collapsing each pair in order, replacing the pair’s two m, n-degree intersections with a single (up
to) m + n − 2-degree intersection at their mean location ... This process effectively transforms the map into a topologically accurate representation of the underlying road network). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Rainbow to include the node collapsing as taught by Biagioni in order to transform the map into an accurate representation of the underlying road network (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections).


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbow, U.S. Publication No. 2021/0027055, hereinafter, “Rainbow”, in view of Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu” as applied to claim 5 above, and further in view of Biagioni, .

As per claim 8, Rainbow and Zu disclose the method of claim 5, but do not explicitly disclose the following limitations as further recited however Biagioni discloses further comprising: performing intersection-repair, which includes: repairing one or more four-way intersections by collapsing detected instances of two three-way intersections (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections, in the intersection, is illustrated in Fig. 6(a). Here, a single four-way intersection is represented as two adjacent three-way intersections. To address this common problem, we first sort all pairs of adjacent intersection nodes in order of increasing distance. We then consider collapsing each pair in order, replacing the pair’s two m, n-degree intersections with a single (up to) m + n − 2-degree intersection at their mean location. If this refinement does not reduce the total number of well-matched traces, it is made permanent. Fig. 6(b) shows the result after collapsing. This process effectively transforms the map into a topologically accurate representation of the underlying road network); and 
repairing one or more three-way intersections, including when one object intersects but does not pass through another object of the same type, by utilizing the connectivity graph to find distorted intersections and by ignoring an area near the distorted intersection such that: two lines are colinear; and the one or more repaired intersections is placed where a colinear pair and third objects meet (Biagioni, page 85, 7.1.3 Update, Where bi-directional segments exist, this leads an hourglass-shaped intersection geometry, see Fig. 7(a). To produce a correct intersection geometry, we need to estimate each segment transition separately; Biagioni, page 85, 7.2 Estimating Transition Trajectories, As a naïve solution, simply replacing the intersection node with direct edges between segments produces a significantly improved map; the hour-glass shape is removed, while the topology is preserved ... Fig. 7(b) shows the final result, after adding turn-lanes).


As per claim 9, Rainbow, Zu and Biagioni disclose the method of claim 8, further comprising: performing vertex reduction, which includes processing the lines to reduce vertex count (Rainbow, ¶0066, the boundary line of each building may be simplified by successively removing vertices that minimally change the geometry). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/VU LE/Supervisory Patent Examiner, Art Unit 2668